DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered.
Status of Claims
The examiner has taken notice that claims 11, 18-19, and 22 have been amended.  Claims 11-12, 15-16, and 18-22 are pending in the current application.
Response to Arguments
Applicant’s arguments with respect to claim(s) 11-12, 15-16, and 18-22 have been considered but are moot in view of newly found reference Ohta.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-12, 15-16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy et al. (US 2013/0301542 A1), hereinafter referred to as Krishnamurthy, in view of Kwon et al. (US 2015/0078189 A1), hereinafter referred to as Kwon, Ohta et al. (US 2013/0242771 A1), Zhu et al. (US 2016/0119762 A1), hereinafter referred to as Zhu, and Etemad et al. (US 2013/0322273 A1), hereinafter referred to as Etemad.

	Regarding claim 11, Krishnamurthy teaches a terminal (Krishnamurthy - Fig. 3 UE 106; Paragraph [0033], note electronic device to act as a UE) comprising:
	a receiver that receives, via higher layer signaling, information on a periodicity of measurements of downlink reference signals used for beam measurement (Krishnamurthy - Fig. 3 transceiver 302; Paragraph [0048], note the UE may receive a message containing one or more CSI-RS (which are downlink reference signals) resource configurations through higher-layer signaling, which indicate a subframe offset (timing) and a periodicity of the subframes in which the CSI-RS are transmitted; Paragraph [0070], note the UE estimates (measures) the CSI relating to a CSI-RS resource which may be configured with CSI-RS antenna ports (corresponding to a beam, see Paragraph [0021]) used for transmitting CSI-RS), and an integer N (Krishnamurthy - Paragraph [0049] Table 1, note various integers in the CSI-RS configuration); and
	a processor (Krishnamurthy - Fig. 3 control processor 304) that perform measurements based on the downlink reference signals and reports a result of the measurement (Krishnamurthy - Paragraph [0070], note the UE estimates and reports the CSI relating to a CSI-RS resource which may be configured with CSI-RS antenna ports used for transmitting CSI-RS),
	wherein the downlink reference signals are respectively transmitted at different time resources within one or more subframes (Krishnamurthy - Paragraph [0048], note the CSI-RS-resources (indicated by the CSI-RS-resource configuration provided through the RRC layer) indicate the OFDM symbols and REs (resource elements; i.e., time/frequency resources) associated with the OFDM symbols in the subframes in which CSI-RS are transmitted), and
	the one or more subframes are indicated by the information (Krishnamurthy - Paragraph [0048], note the UE may receive a message containing one or more CSI-RS (which are downlink reference signals) resource configurations through higher-layer signaling, which indicate a subframe offset (timing) and a periodicity of the subframes in which the CSI-RS are transmitted).
	Krishnamurthy does not teach receiving, via higher layer signaling, information on a timing of the measurements within the periodicity, and a duration of the measurement.
	In an analogous art, Kwon teaches receiving, via higher layer signaling, information on a timing of the measurements within the periodicity (Kwon - Paragraph [0013], note transmitting a discontinuous reception operation response message (which can be high level signaling (RRC signaling), see Paragraph [0060]) containing information on a beam measuring duration to the mobile station; Paragraph [0063], note the DRX controller calculates the number of subframes necessary for measuring a beam; Paragraph [0069], note the mobile station measures a reference signal of the base station by N/n subframes in the beam measuring duration of the DRX cycle), and a duration of the measurement (Kwon - Paragraph [0013], note transmitting a discontinuous reception operation response message (which can be high level signaling (RRC signaling), see Paragraph [0060]) containing information on a beam measuring duration to the mobile station).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kwon into Krishnamurthy in order to indicate measurement timing/duration in the reference signal resource configuration, allowing efficient beam measurement which reduces power consumption (Kwon - Paragraphs [0017]-[0018]).
	The combination of Krishnamurthy and Kwon does not teach receiving, via higher layer signaling, a bitmap indicating timings of the downlink reference signals.
	In an analogous art, Ohta teaches receiving, via higher layer signaling, information on a timing of the measurements within the periodicity (Ohta - Paragraph [0095], note an information element included in the RRC connection reconfiguration message, includes the data of "BaseSigPattern" and "BaseSigTiming", "BaseSigPattern" indicates a signal pattern (specified bit sequence) of the reference signal, "BaseSigTiming" indicates the transmission timing (for example, the timing in a subframe unit) of the reference signal).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ohta into the combination of Krishnamurthy and Kwon in order to modify the RRC signaling of Kwon to further include a bit sequence and corresponding timing information, allowing for measurement of self-downlink interference (Ohta - Paragraph [0096]).
	The combination of Krishnamurthy, Kwon, and Ohta does not teach receiving, via higher layer signaling, information on a threshold.
	In an analogous art, Zhu teaches receiving, via higher layer signaling, information on a threshold (Zhu - Paragraph [0163], note UEs may receive a CQI threshold in an L3 message, such as through RRC signaling).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Zhu into the combination of Krishnamurthy, Kwon, and Ohta in order to configure UEs with different CQI feedback configurations, increasing flexibility (Zhu - Paragraph [0163]).
	The combination of Krishnamurthy, Kwon, Ohta, and Zhu still does not teach receiving, via higher layer signaling, information on an integer N; performing measurements based on the downlink reference signals, determining measured values above the threshold among results obtained by the measurements, determines N values among the measured values in order from the best measured value, and controls transmission of a report including the N values and N indexes corresponding to the N values respectively, each index specifying one of the downlink reference signals, the downlink reference signals being associated with beams respectively.
	In an analogous art, Etemad teaches receiving information on an integer N (Etemad - Paragraph [0046], note the report amount/quantity are configured by CSI-RS reporting configurations);
	performing measurements based on the downlink reference signals, determining measured values above the threshold among results obtained by the measurements, determines N values among the measured values in order from the best measured value, and controls transmission of a report including the N values and N indexes corresponding to the N values respectively, each index specifying one of the downlink reference signals, the downlink reference signals being associated with beams respectively (Etemad - Paragraph [0050], note the reporting configuration parameters may include various thresholds (such as RSRP and RSRQ thresholds), the content of the report may include a measured quantity of a CSI-RS resource, an index of the CSI-RS resource, etc., the UE can report the CSI-RS based RRM (radio resource management) measurements to the eNB periodically or based on an event).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Etemad into the combination of Krishnamurthy, Kwon, Ohta, and Zhu in order to select a transmission node with the lowest level of interference or highest data transfer rate, improving uplink performance and reducing interference with other transmission nodes (Etemad - Paragraphs [0029] and [0050]).

	Regarding claim 12, the combination of Krishnamurthy, Kwon, Ohta, Zhu, and Etemad, specifically Krishnamurthy teaches wherein the receiver receives, via higher layer signaling, information on a number of the downlink reference signals (Krishnamurthy - Paragraph [0048], note the UE may receive a message containing one or more CSI-RS resource configurations through higher-layer signaling, each CSI-RS resource configuration includes information that indicates the resources used by the CSI-RS, which further indicate the subframes on which the CSI-RS is transmitted).

	Regarding claim 15, the combination of Krishnamurthy, Kwon, Ohta, and Zhu does not teach wherein each of the results includes at least one of a Reference Signal Received Power (RSRP), a Reference Signal Received Quality (RSRQ), and a Signal to Interference plus Noise Ratio (SINR).
	In an analogous art, Etemad teaches wherein each of the results includes at least one of a Reference Signal Received Power (RSRP), a Reference Signal Received Quality (RSRQ), and a Signal to Interference plus Noise Ratio (SINR) (Etemad - Paragraph [0030], note CSI-RS based RRM (radio resource management) measurements can include reference signal received power (RSRP) measurements, as well as reference signal received quality (RSRQ) measurements).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Etemad into the combination of Krishnamurthy, Kwon, Ohta, and Zhu for the same reason as claim 11 above.

	Regarding claim 16, the claim is interpreted and rejected for the same reason as claim 15.

	Regarding claim 20, Krishnamurthy does not teach wherein the periodicity is 5 msec or larger.
	In an analogous art, Kwon teaches wherein the periodicity is 5 msec or larger (Kwon - Paragraph [0052], note length (number) of a subframe is allocated to the beam measurement duration to correspond to the number of reception beams, one subframe can correspond to 1 ms; i.e., five reception beams will have a duration of 5 ms).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kwon into Krishnamurthy for the same reason as claim 11 above.

	Regarding claim 21, the combination of Krishnamurthy, Kwon, Ohta, Zhu, and Etemad, specifically Krishnamurthy teaches wherein each of the downlink reference signals includes a primary synchronization signal (Krishnamurthy - Paragraph [0046], note PSS, these other RSs (reference signals) may be used for interference measurements or improving channel measurements), a secondary synchronization signal (Krishnamurthy - Paragraph [0046], note SSS, these other RSs (reference signals) may be used for interference measurements or improving channel measurements), and a demodulation reference signal (Krishnamurthy - Paragraph [0039], note DMRS is used by the UE for channel estimation).

	Regarding claim 18, the claim is interpreted and rejected for the same reason as claim 11, except the claim is written from the perspective of the base station.
	Regarding claim 19, the claim is interpreted and rejected for the same reason as claim 11, except the claim is written in a method claim format.

	Regarding claim 22, the claim is interpreted and rejected for the same reason as claim 11, except the claim is written in a system claim format, which is taught by Krishnamurthy (Krishnamurthy - Fig. 1; Fig. 2, note transceiver 240, controller/processor 210; Fig. 3, note transceiver 302, processor 304; Paragraph [0025], note UEs and eNBs; Paragraph [0027], note TP (transmission point, which may be implemented as an eNB); Paragraph [0033], note UE).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Ying et al. (US 2018/0367263 A1) discloses a preemption indication that includes a sequence of bits or specific reference signals to indicate the timing of resource(s).
	Yu et al. (US 2013/0258885 A1) discloses downlink beam selection based on the intensity of downlink reference signals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C HSU/Patent Examiner, Art Unit 2461